Citation Nr: 0603853	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  99-13 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired eye 
disability, claimed as loss of vision due to ruptured eye 
vessels.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).

Procedural history

The RO denied the veteran's claim of entitlement to service 
connection for myopia and presbyopia in an April 1989 rating 
decision; he did not appeal.  The veteran subsequently filed 
a new claim for a vision disorder in May 1998, which the RO 
interpreted as a request to reopen his previously-denied 
service connection claim based on the submission of new and 
material evidence.  Based on this presumption, the RO denied 
the veteran's claim in January 1999 on the ground that new 
and material evidence had not been submitted.  The veteran 
duly perfected an appeal of this decision.

In his substantive appeal, the veteran indicated that he was 
not attempting to reopen his service-connection claim for 
myopia and/or presbyopia, but rather was seeking service 
connection for vision loss allegedly caused by ruptured blood 
vessels in the right eye.  In his January 2001 brief, the 
veteran's representative also identified the claimed issue on 
appeal as entitlement to service connection for vision loss 
due to macular degeneration.

The veteran provided testimony before a member of the Board 
sitting at the RO in December 2000.  However, the hearing 
tape could not be located and transcribed.  In April 2001, 
the Board indicated that the claim for vision loss due to 
macular degeneration was a new claim.  The Board remanded the 
case so that the RO could clarify the desired issue, schedule 
the veteran for another hearing before a member of the Board 
at the RO, and ensure compliance with the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).

In March 2003, a hearing was held before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.  Following the March 2003 hearing, the Board 
recharacterized the issue on appeal as service connection for 
an acquired eye disability, to include loss of vision due to 
ruptured eye vessels, and remanded the case to obtain 
additional medical records and afford the veteran an 
additional VA eye examination.  After completing the 
additional development requested by the Board, the RO again 
denied the veteran's claim in an August 2005 supplemental 
statement of the case (SSOC).  The case is now once again 
before the Board.


FINDING OF FACT

A preponderance of the medical and other evidence of records 
demonstrates that the veteran's current eye disability and 
accompanying vision loss were neither incurred in nor 
aggravated by his active military service.


CONCLUSION OF LAW

An acquired eye disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for an acquired eye 
disability and accompanying vision loss.  He essentially 
contends that his vision loss is the product of macular 
degeneration resulting from his in-service work as an 
intelligence analyst.  The veteran maintains that this 
position required him to work in low light conditions while 
performing such tasks as photo interpretation, radar scope 
operation, and map construction.  Such duties, the veteran 
alleges, produced considerable eye strain which resulted in 
macular degeneration and vision loss.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the June 1999 statement of the case (SOC) and the 
December 2001 and August 2005 SSOCs of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the veteran in April 
and August 2004 which were specifically intended to address 
the requirements of the VCAA.  The August 2004 letter from 
the RO specifically notified the veteran that to support a 
claim for service connection, the evidence must show "[a]n 
injury in military service or a disease that began in or was 
made worse during military service, or that there was an 
event in service which caused injury or disease"; a 
"current physical or mental disability"; and a 
"relationship between your current disability and an injury, 
disease, or event in service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the August 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records held by any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  The August 2004 letter also 
notified the veteran that VA would assist him "by providing 
a medical examination or getting a medical opinion if we 
decide it's necessary to make a decision on your appeal."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The April 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the April 2004 letter instructed the veteran to 
"[c]omplete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, for each 
health care provider so that we can obtain treatment 
information.  You may want to obtain and send us the 
information yourself."  With respect to VA medical records, 
the veteran was advised that if "you have received any 
treatment from [a] VA medical facility, please provide the 
name and location of the facility and the approximate dates 
of treatment on the enclosed VA Form 21-4138, Statement in 
Support of Claim" (emphasis in original).

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The August 2004 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  Review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was initially adjudicated by the RO in 
January 1999, over a year before the enactment of the VCAA in 
November 2000.  Furnishing the veteran with VCAA notice prior 
to initial adjudication was clearly an impossibility; VA's 
General Counsel has held that the failure to provide VCAA 
notice prior to initial adjudication in such circumstances 
does not constitute error.  See VAOGCPREC 7-2004.

In the instant case, the veteran was provided with VCAA 
notice via the April and August 2004 VCAA letters.  His claim 
was then readjudicated in the August 2005 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VCAA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes the veteran's service medical 
records; extensive VA treatment records; records from Dr. 
C.G., the veteran's private ophthalmologist; and the reports 
of multiple VA examinations.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony at a hearing before the undersigned Acting Veterans 
Law Judge in March 2003.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Certain disabilities, including refractive errors of the eye, 
are deemed to be congenital or developmental abnormalities 
and are not considered to be disabilities for the purposes of 
service connection.  See 38 C.F.R. §§ 3.303(c), 4.9 (2005); 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
However, service connection for congenital, developmental or 
familial diseases may be granted if manifestations of the 
disease in service constituted aggravation of the condition.  
See VAOPGCPREC 82- 90.  

Analysis

The veteran seeks service connection for an acquired eye 
disability and accompanying vision loss.  He essentially 
maintains that his in-service duties as an intelligence 
analyst required him to work in low-light conditions while 
performing such tasks as photo interpretation, radar scope 
operation, and map construction.  Such duties, the veteran 
alleges, produced considerable eye strain which resulted in 
macular degeneration and vision loss.

As outlined immediately above, service connection requires 
that there be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) a medical nexus between (1) and (2).  See Hickson, supra.  

In the instant case, the veteran has multiple diagnoses of an 
eye disability including macular degeneration of the right 
eye and a subretinal neovascular membrane secondary to myopic 
retinal degeneration.  These conditions have resulted in near 
total loss of vision in the veteran's right eye.  The first 
Hickson element has clearly been satisfied.

With respect to Hickson element (2), the veteran's DD Form 
214 notes that, throughout his lengthy military career, he 
served in various intelligence-related positions, including 
that of "intelligence director," "intelligence 
applications officer," "intelligence plans, programs, 
resource and systems staff officer," and "photo 
interpretation officer."  The Board therefore concedes, for 
the purposes of this decision, that the veteran did 
experience eye strain related to in-service duties such as 
photo interpretation, radar scope operation, and map 
construction.  The second Hickson element has accordingly 
been met.

The crucial element in this case is the final Hickson 
element, medical nexus.  While extensive VA treatment records 
have been submitted, these records merely chronicle the 
veteran's treatment for macular degeneration and/or myopic 
retinal degeneration and contain no statement relating the 
veteran's current eye disability to his period of military 
service.  The veteran's VA treatment records are therefore of 
no probative value regarding the question of medical nexus.

Likewise, treatment records from the veteran's private 
ophthalmologist, Dr. C.G., indicate that the veteran's vision 
loss is the result of macular degeneration.  Dr. C.G.'s 
records, however, also contain no statement or other 
indication that the veteran's macular degeneration was 
related to his period of active duty.

The report of an October 2001 VA examination indicates that 
the veteran suffers from a subretinal neovascular membrane 
secondary to myopic degeneration.  The examiner did not, 
however, include any statement or other implication that such 
condition was a result of the veteran's military service.  As 
such, the October 2001 VA examination report, like the VA 
treatment records and records from Dr. C.G., is of no 
probative value regrading the medical nexus question.

The only other competent medical evidence of record is the 
report of a July 2005 VA examination, which was obtained 
pursuant to the Board's September 2003 remand.  After 
reviewing the veteran's claims file, the examiner concluded 
that the veteran's vision loss was the product of a 
subretinal neovascular membrane which was caused by myopic 
retinal degeneration which was in turn the result of the 
veteran's myopia.  

As noted above, refractive error of the eye, including 
myopia, is deemed to be a congenital or developmental 
abnormality which is not considered to be a disability for 
the purposes of service connection.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2005).  Accordingly, for service connection to 
be granted for an eye disability resulting from myopia, the 
evidence must show that the condition was aggravated beyond 
its normal course during the veteran's military service.  
See VAOPGCPREC 82- 90.  With respect to the aggravation 
question, the July 2005 VA examiner concluded that 
aggravation of the veteran's myopic degeneration beyond its 
normal course by military service could not be determined 
"without resorting to mere speculation."

The examiner thus concluded that in-service aggravation of 
the veteran's myopia was speculative at best.  The Court, 
however, has held on multiple occasions that medical evidence 
which is speculative, general or inconclusive in nature 
cannot support a service-connection claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).

The only other evidence in the claims file serving to link 
the veteran's current eye disability and vision loss to his 
period of service emanates from the veteran himself.  It is 
now well settled, however, that laypersons without medical 
training, such as the veteran, are not qualified to render 
medical opinions regarding matters such as determinations of 
etiology, which call for specialized medical knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (2005) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements regarding medical nexus are accordingly lacking in 
probative value.

The Board also notes that in various submissions to VA, the 
veteran has indicated that Dr. C.G. and other caregivers have 
informed him that his macular degeneration is the result of 
his in-service duties.  However, the veteran's account of 
what a physician purportedly said, filtered as it is through 
a layperson's sensibilities, is not competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
As noted above, none of the medical evidence of record 
reports such conclusion.

In short, none of the competent medical evidence of record 
establishes a relationship between the veteran's current eye 
disability and his period of service.  Hickson element (3) 
has therefore not been satisfied, and the veteran's claim 
fails on that basis alone.  The benefit sought on appeal must 
accordingly be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for an acquired eye disability is denied.



____________________________________________
M. S. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


